IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony Ray Thompson,                        :
Kahmir Delapara,                             :
Rashaun Garner,                              :
Michael Richards, and                        :
John Thomas                                  :
                                             :
      v.                                     :
                                             :
Commonwealth of Pennsylvania,                :
John E. Wetzel, and Michael Overmeyer        :
                                             :
Appeal of: Anthony R. Thompson               :      No. 1909 C.D. 2015



                                      ORDER



            NOW, April 25, 2016, upon consideration of Anthony Ray Thompson’s

motion for reconsideration, the motion is denied.



                                             MARY HANNAH LEAVITT,
                                             President Judge